Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP 2006-293836 filed on October 30, 2006.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 71-90 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-14, 21-24, 28, 32 of  U.S. Patent 10,986,323 (hereinafter ‘323).  This is a non-provisional double patenting rejection because the conflicting claims have been patented. Claims 71-75 of the instant application is rejected in view of Claims 1-5, respectively, of ‘323.  Claims 76, 77 of the instant application is rejected in view of Claims 7, 6, respectively, of ‘323. Claims 78-84 of the instant application is rejected in view of Claims 8-14, respectively, of ‘323.  Claims 85-88 of the instant application is rejected in view of Claims 21-24, respectively, of ‘323.  Claims 89, 90 of the instant application is rejected in view of Claims 28, 32, respectively, of ‘323.  Although the conflicting 

Claims 71-90 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-14, 21-24, 28, 30 of  U.S. Patent 10,708,563 (hereinafter ‘563).  This is a non-provisional double patenting rejection because the conflicting claims have been patented. Claims 71-73 of the instant application is rejected in view of Claims 1-3, respectively, of ‘563.  Claims 74, 75, 76, 77, 78, 79 of the instant application is rejected in view of Claims 5, 6, 8, 7, 4, 9, respectively, of ‘563. Claims 80-84 of the instant application is rejected in view of Claims 10-14, respectively, of ‘563.  Claims 85-88 of the instant application is rejected in view of Claims 21-24, respectively, of ‘563.  Claims 89, 90 of the instant application is rejected in view of Claims 28, 30, respectively, of ‘563.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same invention.


Claims 71-90 are rejected under the judicially created doctrine of obviousness-type nonstatutory double patenting as being unpatentable over Claims  of  U.S. 1-10, 12-15, 23-27, 30 of Patent 10,313,648 (hereinafter ‘648) in view of LIM (US Pub. No.: 2004-0164936).  This is a non-provisional double patenting rejection because the conflicting claims have been patented.  Claims 71-73 of the instant application are rejected over Claims 1-3, respectfully, of ‘648.  Claims 74, 75, 76, 77, 78, 79, 80, 90 of the instant application are rejected over Claims 5, 6, 8, 7, 4, 9, 10, 30, respectfully, of ‘648.  Claims 81-84 of the instant application are rejected over Claims 12-15, respectfully, of ‘648.  Claim 85 of the instant application is rejected over Claim 23 of ‘648.  Claims 86-88 of the instant application are rejected over Claims 25-27, respectively, of ‘648. Claim 89 of the instant application is rejected over Claim 1 of ‘648.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same invention except for the following:

As per Claims 71-90, ‘648 does not claim but LIM discloses an external device (external display device 902 of Fig. 11b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an external device as taught by LIM into the system of ‘648 because of the benefit taught by LIM to disclose additional control hardware component arrangements in an image processing environment whereby ‘648 is directed towards image processing and could benefit from additional control hardware component arrangements for a user system expansion.

As per Claim 89, ‘648 does not claim but LIM discloses the first frame rate is approximately 240 fps and the second frame rate is approximately 60fps 
Claims 71-90 are rejected under the judicially created doctrine of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-14, 23, 25-27, 30 of both U.S. Patent 9,866,811 (hereinafter ‘811) and U.S. Patent  9,661,291 (hereinafter ‘291) in view of LIM (US Pub. No.: 2004-0164936).  This is a non-provisional double patenting rejection because the conflicting claims have been patented.  Claims 71 and 72 of the instant application are rejected over Claim 1 of both ‘811 and ‘291.  Claims 73-80 of the instant application are rejected over Claims 2-9, respectfully, of both ‘811 and ‘291.  Claims 81-84 and 86-88 of the instant application are rejected over Claims 11-14 and 25-27, respectfully, of both ‘811 and ‘291. Claims 85 and 90 of the instant application are rejected over Claims 23 and 30, respectfully, of both ‘811 and ‘291.  Claim 89 of the instant application is rejected over Claim 1 of both ‘811 and ‘291.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same invention except for the following:

As per Claims 71-90, ‘811 and ‘291 do not claim but LIM discloses an external device (external display device 902 of Fig. 11b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include an external device as taught by LIM into the system of ‘811 and ‘291 because of the benefit taught by LIM to disclose additional control hardware component arrangements in an image processing environment whereby ‘811 and ‘291 are directed towards image processing and could benefit from additional control hardware component arrangements for a user system expansion.

As per Claim 89, ‘811 and ‘291 do not claim but LIM discloses the first frame rate is approximately 240 fps and the second frame rate is approximately 60fps (two competing frames rates 60fps and 240 fps [0059] [0086-0090]) (The motivation that applied in Claim 71 applies equally to Claim 89).


Allowable Subject Matter
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, but for any double patenting rejection contained herein:  the closest prior art obtained from an Examiner’s search (MITSUNAGA, US Pub. No.: 2005-0088550; MATSUMOTO, US Patent No.: 7,593,037; LIM, US Pub. No.: 2004-0164936) does not teach nor suggest in detail the limitations: 
“A method for operating an image processing apparatus, comprising: receiving a first number of first frames of image data that have not yet been subjected to white balance processing, gamma correction processing, and YC conversion processing at a first image size outputted by an image sensor that includes a color filter array; storing the image data, without performing white balance processing, gamma correction processing, and YC conversion processing thereon, on a second storage medium while the second storage medium is attached to the image processing 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The primary prior art of record MITSUNAGA does not teach or suggest in detail receiving a first number of first frames of image data that have not yet been subjected to white balance processing, gamma correction processing, and YC conversion processing or storing the image data, without performing white balance processing, gamma correction processing, and YC conversion processing thereon, on a second storage medium while the second storage medium is attached to the image processing apparatus with the second storage medium being configured to be detachable from the 
MITSUNAGA only teaches an imaging apparatus with an image sensor that includes a color filter array capable of outputting at a first frame rate a first number of first frames of image data.  The prior art also teaches recording and compressing the first frames of image data to generate compressed image data and store the compressed image data on a second storage medium.  Finally, the prior art discloses   generating a first signal representing a first white-balanced, gamma-corrected, and YC converted image sequence that is to be displayed by processing the first frames of image data.  The closest NPL SETAREHDAN, (SETAREHDAN, “Automatic Cardiac LV Boundary Detection and Tracking Using Hybrid Fuzzy Temporal and Fuzzy Multiscale Edge Detection” 1999) discussing RAW image data processing and storing but is silent as to specifically including a second storage medium that is detachable from the image processing apparatus so as to allow the image data to be processed by an external device separate from the image processing apparatus when the second storage 
Whereas, as stated above, Applicant’s claimed invention states receiving a first number of first frames of image data that have not yet been subjected to white balance processing, gamma correction processing, and YC conversion processing as well as  storing the image data, without performing white balance processing, gamma correction processing, and YC conversion processing thereon, on a second storage medium while the second storage medium is attached to the image processing apparatus with the second storage medium being configured to be detachable from the image processing apparatus so as to allow the image data to be processed by an external device separate from the image processing apparatus when the second storage medium is detached from the image processing apparatus.  The invention also claims generating a second number of second frames of image data, and by performing at least one of white balance processing, gamma correction processing, or YC conversion processing on the second frames of image data at a second image size which is lower than the first image size.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 71-90 are allowed, but for the double patenting rejections stated herein.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481